Citation Nr: 1130910	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include depression and anxiety disorder, and claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a respiratory disability to include as a residual of exposure to asbestos during active service.  

8.  Entitlement to service connection for the residuals of a heat injury.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served in the Army Reserve from August 1977 through February 2005.  She has a documented period of Active Duty from September 1984 to September 1987.  Documented periods of Active Duty Training (ADT) include:  June 9 to 24, 1978; July 1 to 14, 1978; January 14 to February 2, 1979; June 9 to 22, 1979; May 15 to 26, 1995; July 22, 1995; August 3 to 19, 1995; April 21 to May 3, 1996; July 31 to August 2, 1998; August 6 to 23, 1998; and January 23 to February 6, 1999.  The appellant also had various periods of Inactive Duty Training (IDT) during her career in the Army Reserve.  From August 1999 until her retirement in February 2005 she served in inactive reserve status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the disabilities indicated.  

The appellant has various psychiatric diagnoses including PTSD, major depressive disorder, and anxiety disorder.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issues on appeal.

The case was previously before the Board in October 2008, when it was remanded for additional development related to the appellant's periods of service, along with examination of the appellant and medical opinions.  The requested development has been completed.  

The issue involving entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative disc disease of the lumbosacral spine.  

2.  The Veteran reported complaints of low back pain on a reserve service examination medical history report dated a few months after separation from active duty.  

3.  There is a continuity of symptomatology of low back pain dating back to the Veteran's period of active duty which ended in September 1987.

4.  There are current diagnoses of bilateral knee arthritis. 

5.  There is no evidence of arthritis, or any other knee disability, during active duty, ADT, or within the first year after a period of 90 days of continuous service.

6.  There is no credible evidence linking any current knee disability to any period of service, including an injury during any period of service.  

7.  There are current diagnoses of bilateral ankle disorders including sprain and strain.  

8.  There is no credible evidence linking any current ankle disability to any period of service, including an injury during any period of service.  

9.  There is no credible evidence of a current respiratory disability.  

10.  There is no credible evidence of any current disability as the residual of a heat injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for a respiratory disability, to include as a residual of exposure to asbestos during active service, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

7.  The criteria for service connection for the residuals of a heat injury have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for her claims for service connection by a letter dated April 2003.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  Subsequently, the appellant was provided a letter dated March 2006 which substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims for service connection were subsequently readjudicated in May 2006 Statement of the Case and subsequent Supplemental Statements of the Case.  

VA has obtained service personnel records, service treatment records, VA treatment records, VA examination reports, private medical records, assisted the appellant in obtaining evidence, and afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and she has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of at least 10 percent within the first year following active service in the case of any veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2002).  The requirement of 90 days' service means active, continuous service.  38 C.F.R. §§ 3.307, 3.309. 

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), active military, naval, or air service' includes Active Duty; any period of Active Duty for Training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty; and, any period of Inactive Duty Training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from acute myocardial infarction, cardiac arrest, or cerebrovascular accident during such training.  38 U.S.C. §101 (24) (West 2002 & Supp. 2010).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT, or for injury incurred during IDT.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).  

A.  Periods of Service and Records

The evidence reveals that the appellant served in the Army Reserve from August 1977 through February 2005.  She has a documented period of Active Duty from September 1984 to September 1987.  

Documented periods of ADT include:  June 9 to 24, 1978; July 1 to 14, 1978; January 14 to February 2, 1979; June 9 to 22, 1979; May 15 to 26, 1995; July 22, 1995; August 3 to 19, 1995; April 21 to May 3, 1996; July 31 to August 2, 1998; August 6 to 23, 1998; and January 23 to February 6, 1999.  

She also had various periods of IDT during her career in the Army Reserve.  From August 1999 until her retirement in February 2005 she was in inactive reserve status.

Verifying the Veteran's periods of military service, as well as obtaining records related to her service, has been difficult.  The periods of service indicated above are the most complete that VA has been able to verify after making numerous attempts.  

The Veteran has not been particularly helpful.  In interaction with VA and medical professionals, she has often referred to her entire period of service in the Army Reserve, from 1977 to 2005, a period of 28 years, in general terms as being a period of military service, without regard to distinct periods of active duty, ADT, IDT, and inactive reserve status; all of which have distinct legal definitions which affect the claims for service connection.  

After numerous attempts, VA has been unable to obtain complete copies of the Veteran's service treatment records spanning her entire Army Reserve career.  Complete copies of her service treatment records for her period of active duty from September 1984 to September 1987 are also unavailable.  

B.  Lumbar Spine Disability

The Veteran claims entitlement to service connection for a lumbar spine disability.  She claims that she injured her low back during a qualifying period of service resulting in her currently diagnosed low back disability.  

The Veteran had a period of Active Duty from September 1984 to September 1987.  In July 1984 an examination was conducted in anticipation of the Veteran's entry into active duty.  Clinical evaluation of the Veteran's spine was "normal" with no abnormalities noted by the examining physician.  On the accompanying report of medical history the Veteran indicated "no" to the question which asked if she had recurrent back pain.  

The Veteran separated from her period of Active Duty in September 1987.  No separation examination was conducted.  However, a periodic Reserve examination was conducted only 4 months later, in January 1988.  Clinical evaluation of her back was again normal.  However, on the accompanying report of medical history, she reported a history of recurrent back pain.  The examiner noted that the Veteran reported "occasional backache, but no restriction of activity."  

A private medical treatment record dated May 1989 indicates complaints of occasional low back pain.  

In July 1998, a Request of a Temporary Physical Profile was submitted by a private physician.  The report indicated a diagnosis of low back pain.  

A private x-ray examination report dated June 2001 indicates the presence of degenerative disc disease at L2-3.  

An Army Reserve examination dated September 2001 indicates a diagnosis of degenerative joint disease of the lumbosacral spine.  

In October 2003, a VA Compensation and Pension examination of the Veteran was conducted.  She reported an initial low back injury in "approximately 1979 while she was on reserve duty."  She reported subsequently re-injuring her back during subsequent periods of military duty.  X-ray examination revealed degenerative disc disease at L2-3 and L5-S1. The diagnosis was degenerative disc disease of the lumbosacral spine.  

In October 2009, another VA Compensation and Pension examination of the Veteran was conducted.  This time, she reported the onset of low back pain during her period of active duty from September 1984 to September 1987.  After full physical and x-ray examination, the diagnosis was lumbosacral strain with degenerative disc disease at L2-3, L4-5, and L5-S1.  The examiner noted the Veteran's medical history of reported back pain dating back to 1987, along with medical documentation of complaints of low back pain shortly thereafter in 1988 and continuing complaints and treatment for low back pain from that point to the present.  The examiner's medical opinion was that it was at least as likely as not that the initiation of her back strain and symptomatology associated with degenerative disc disease began in active duty and was aggravated by progressive use.  

The evidence supports service connection for a lumbar spine disability.  There is a current diagnosis of degenerative disc disease of the lumbosacral spine.  The Veteran reports a low back injury during active duty from 1984 to 1987.  She reports a continuity of symptomatology dating from then until the present.  No separation examination report is available for her separation from active duty in September 1987.  However, a reserve examination conducted shortly thereafter, in January 1988, reveals that she reported having recurrent low back pain at that time.  Private and VA records reveal treatment for complaints of low dating from 1988 until the present.  Accordingly, service connection for a lumbar spine disability is warranted.



C.  Knees and Ankles 

The Veteran claims entitlement to service connection for bilateral knee and ankle disabilities.  In her March 2003 claim she asserted that she had chronic pain in her back, knees, and ankles from performing physical training and physical fitness tests.

The Veteran separated from her period of Active Duty in September 1987.  No separation examination was conducted.  However, a periodic Reserve examination was conducted only 4 months later in January 1988.  Clinical evaluation of her feet, and lower extremities was normal.  On the accompanying report of medical history she did not report any complaints of ankle or knee pain.

Another periodic Reserve examination of the Veteran was conducted in January 1992.  Again, clinical evaluation of her feet, and lower extremities was normal.  On the accompanying report of medical history she again did not report any complaints of ankle or knee pain.  The examiner specifically noted that she denied any chronic foot or joint pain.  

A July 1998 Request for a Temporary Physical Profile was submitted by a private physician.  The diagnosis included were 'left knee pain - possible osteoarthritis" and plantar fasciitis.  She was treated with pain medication and no heavy lifting or running.  The prognosis was good and a 4 to 6 week recovery time was indicated.  This diagnosis of arthritis is more than a year after the Veteran separated from her period of Active Duty.  It is also not within a year of a period of 90 days of active, continuous service, whether for a period of active duty or ADT.  38 C.F.R. §§ 3.307, 3.309. 

Another service department examination of the Veteran was conducted in August 2001.  Clinical evaluation of the feet and lower extremities was normal.  On the accompanying report of medical history the Veteran specifically indicated "no" to questions which asked if she had foot trouble, knee  trouble, or painful joints.  

A private outpatient treatment record dated June 2002 indicates a diagnosis of degenerative joint disease, but only refers to complaints of low back pain, and not joint pain 

In October 2003, a VA Compensation and Pension examination of the Veteran was conducted.  She reported having bilateral knee and ankle pain since approximately 1987.  She ascribed her symptoms to physical training during the service, but she admitted that she had never been evaluated by a military physician for these problems.  She indicated treatment for her pain with "Vioxx."  However, the rest of the report indicated that this was primarily for complaints of low back pain, which had been independently documented in other treatment records.  Physical examination of both knees reveled essentially normal range of motion from 0 to 135 degrees.  There was no evidence of edema, effusion, hear or tenderness of either knee.  Both joints were stable.  The left knee did exhibit some pain on lateral patellar displacement.  Repetitive motion testing was not conducted because the Veteran reported discomfort.  Physical examination of the ankles did not reveal any edema, deformity, or focal tenderness. Range of motion was: dorsiflexion of 0 to 10 degrees bilaterally; plantar flexion from 0 to 35 degrees on the right; and plantar flexion from 0 to 40 degrees on the left.  Both ankle joints were stable.  Repetitive motion testing of both ankles was difficult to evaluate secondary to poor patient cooperation.  Some tenderness under the tip of the lateral malleolus of the right ankle was noted.  X-ray examination of the right ankle and both knees revealed normal findings.  X-ray examination of the left ankle revealed a widening of the joint space at the medial aspect of the ankle mortise by two millimeters to the lateral aspect which was suggestive of a previous injury.  The diagnosis was retropatellar pain syndrome of the bilateral knees.  The examiner indicated a diagnosis of bilateral ankle pain with no objective evidence to justify the diagnosis of a pathologic ankle disorder or its residuals.  

A November 2004 letter from a VA physician indicates that the Veteran was being treated for a diagnosis of "chronic bilateral knee pain," among other disorders.  However, VA treatment records dated in 2003 and 2004 do not show treatment for specific complaints of knee pain.   

A December 2004 Army Medical Memorandum, indicated that the Veteran had chronic foot and back pain which limited her ability for physical activity.  

In October 2009, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported an onset of symptoms of knee pain "during military service in the 1990s."  The examiner noted that x-ray examination at the 2003 Compensation and Pension examination was normal.  Physical examination of the knees revealed no signs of swelling or effusion.  X-ray examination revealed osteoarthritic changes of both knees.  The diagnosis was right knee osteoarthritis and left knee degenerative joint disease (arthritis) and mild peripatellar bursitis.  The Veteran described her knee pain to have begun during "basic training in the 1990s."  She reported that she had not sought care for knee pain.  The examiner noted no documentation of injuries during any period of active or inactive duty service.  The examiner indicated, based on the lack of any documented treatment or knee injury during any period of service (active or inactive), that an opinion as to the etiology of any current knee disability could not be made without resort to speculation.  

With respect to her ankles, the Veteran reported that she incurred inversion sprains to both ankles while running "PT in combat boots in basing training in 1987, with symptomatic treatment at that time."  The examiner indicated that "notes of treatment for a left ankle sprain and plantar fasciitis are present from 1988."  The Board has reviewed the claim file and finds no such records.  The January 1988 service department examination report is negative for abnormalities of the lower extremities and no ankle pathology was reported on the medical history.  Rather, the earliest evidence of plantar fasciitis is a 1996 medical profile report.  Physical examination revealed tenderness of both ankle joints with no swelling, or instability.  Restricted range of motion of the ankles due to stiffness was noted.  However, range of motion testing revealed only 5 degrees of limitation of motion for dorsiflexion and plantar flexion of the ankles, bilaterally.  X-ray examination revealed some degenerative changes of both ankle joints.  The diagnosis was right ankle strain with widening of the medial tibial talar joint and plantar osteophyte, and left ankle sprain with degenerative changes.  The examiner stated that there were "notes of treatment for a left ankle inversion sprain and a diagnosis of bilateral plantar fasciitis in 1988.  The latter would be during her time in the reserves with no clear documented correlation with reserve training time.  I therefore, cannot resolve this issue as to relatedness to active duty without resorting to speculation."  Again, the Board has reviewed the entire record and there is no evidence of record showing a left ankle sprain or a diagnosis of plantar fasciitis in 1988.  

The Veteran is competent to report the observable symptoms such as knee and ankle pain, as well as injuries.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran asserts that she injured her knees and ankles during her period of active duty from September 1984 to September 1987.  She also avers that generally her physical training and testing requirements during her reserve duty, both ADT and IDT, injured her knees and ankles.  The Veteran is competent to report injuries to her knees and ankles.  However, the Board does not find the Veteran's assertions to be credible.  There are multiple service department examination reports dated after her period of active duty ended in September 1987 which reveal normal clinical evaluation of the Veteran's feet and lower extremities.  Moreover, on multiple medical history reports she indicated that she did not have knee or joint pain.  The earliest instance of any notation lower extremity joint pain is the July 1989 Request to Temporary Physical Profile which indicated "left knee pain - possible osteoarthritis," and plantar fasciitis.  However, VA x-ray examination of both knees in 2003 did not reveal the presence of arthritis at that time.  There is no evidence in the available service treatment records of any diagnosis of any knee or ankle disability during any period of active duty or ADT.  There is no evidence in the available service treatment records of any injury to the Veteran's knees or ankles during any period of active duty, ADT or IDT.  The Veteran indicates that she was not treated for any such injury during any period of service.  Also, to the extent that there are service department medical history reports completed by the Veteran after the periods of time when she alleges she injured her knees and ankles, she did not report any history of knee or ankle pain on those reports.  As of the 2003 VA Compensation and Pension examination, there was no objective evidence to support a diagnosis of an ankle disability prior to that time.  To the extent that there was a diagnosis of a bilateral knee disability on VA examination in 2003, the Veteran had been on inactive reserve status, with no periods of any service (ADT or IDT) since 1999.

There is no credible evidence of any diagnosis of any knee or ankle disability during any period of active duty or ADT, and no credible evidence of any injury to the Veteran's knees or ankles during any period of active duty, ADT or IDT.  To the extent that there are current diagnoses of bilateral knee and ankle disorders, they manifest during the period of time that the Veteran was in the Army Reserves, but not during any period of active duty, ADT, or IDT.  There is no credible evidence linking any current knee or ankle disability to any qualify period of service.  The preponderance of the evidence is against the claims for service connection for a right knee disability, a left knee disability, a right ankle disability, and a left ankle disability.  There is no doubt to be resolved; and service connection is not warranted.  

D.  Respiratory Disorder

In her March 2003 claim the Veteran asserted that during some period of service, she took a physical fitness test in an old hanger "where dust and asbestos in the air caused a severe reaction in my lungs, throat, nose, and eyes.  I worked in buildings with asbestos.  I have residual effects in my lungs as well as hacking cough and allergies."  

Available service treatment records including examination reports and reports of medical history are completely negative for complaints of, symptoms of, treatment for, or diagnosis of any respiratory disability.  

An April 1990 private medical treatment report indicates that the Veteran had complaints of cough and sour throat.  The assessment was upper respiratory infection and pharyngitis.  

A June 2002 private medical examination indicates a diagnosis of seasonal allergies, while a November 2004 VA letter indicates a diagnosis of allergic rhinitis.

In October 2003, a VA Compensation and Pension examination of the Veteran was conducted.  She reported during active duty in 1986 that she developed a persistent cough that lasted for a week.  She further reported developing allergies in the 1990s.  The diagnosis was recurrent cough with no objective evidence to justify the diagnosis of asbestosis or any other chronic pulmonary disorder.  

In October 2009 a VA Compensation and Pension examination of the Veteran was conducted.  She reported that she had to do physical training inside a hanger / Quonset hut during active duty from 1984 to 187.  She claims that she developed coughing and shortness of breath at that time.  She reported onset of dyspnea over time.  The examiner noted abnormal blood pressure readings which could result in impaired diastolic function and be the cause of her current complaints of dyspnea.  Full examination was conducted including physical examination, pulmonary function testing (PFT), and review of chest x-rays.  The examiner indicated that there is insufficient evidence for a diagnosis of any asbestos related respiratory disorder.  The examiner further stated that there was no evidence of any intrinsic respiratory condition which would cause her symptoms of dyspnea.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

The preponderance of the evidence is against the claim for service connection for a respiratory disability, to include as a residual of exposure to asbestos during active service.  Simply put there is no evidence of a current respiratory disability.  There is no doubt to be resolved; and service connection is not warranted.

E.  Heat Injury

At the October 2009 VA Compensation and Pension examination, the Veteran asserted that she had various periods of ADT during which she was stationed in Fort Bliss, Texas.  Upon direct questioning, she was evasive and non-responsive when the examiner attempted to determine her level of physical activity during these periods of ADT.  She asserted that, during physical activity in the summer heat during these periods of ADT, she would become hot and have to sit down or lie down.  She denied fainting, flushing, light headedness, hospitalization, or emergency room treatment for any of her alleged symptoms.  When specifically asked what residuals she had, she stated that she could not go out in the sun without feeling tired, hot, and weak.  Physical examination was conducted.  The examiner found that there was insufficient evidence to warrant a diagnosis other than heat intolerance.  The examiner indicated that the reaction of feeling flushed, faint, and ill in the summer heat of an environment such as Fort Bliss, Texas is a normal reaction.  There was no diagnosis of any residual of heat injury made.

There is no indication in any of the service treatment records of any heat injury being incurred during any period of service, active duty, ADT, or IDT.  There is no evidence showing any complaints of, treatment for, or diagnosis of any residual disability of a heat injury during service.  The examiner indicates that the Veteran has heat intolerance in a hot desert setting which is fairly normal.  The preponderance of the evidence is against the claim for service connection for the residuals of a heat injury.  There is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a respiratory disability, to include as a residual of exposure to asbestos during active service, is denied.

Service connection for the residuals of a heat injury is denied.  



REMAND

The Veteran claims that she warrants service connection for a psychiatric disability.  She has specifically claimed that she has PTSD.  Her claimed psychological stressors are that she served under commanding officers who exercised the good old boy system and took care of their buddies while she was castigated, berated, and held to a higher double standard.  

In her May 2003 stressor statement she claimed that these stressors happened from 1977 to 1999.  This is the Veteran's entire period of affiliation in the Army Reserves and does not differentiate between qualifying periods of service, active duty, ADT and IDT.  She has been evasive with respect to her claimed stressors and the periods of time that she alleges to have experienced them.  Moreover, the evidence suggests that she was a federal civilian employee for the Army Reserve and/or National Guard.  That is, her claimed stressor of working for difficult and demanding bosses in a military setting may not have been during any period of service, but rather during civilian employment.  A July 1992 treatment record appears to indicate that her boss yelled at her in a civilian setting.  Also, a November 1992 treatment record indicates that her husband verbally abused her at home and made death threats.  This would again be a civilian stressor, not one experienced during any period of service.  

Again, the appellant served in the Army Reserve from August 1977 through February 2005.  She has a documented period of Active Duty from September 1984 to September 1987.  From August 1999 until her retirement in February 2005 she was in inactive reserve status.

In October 2009, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that "she had a commander who harassed her and yelled at her and berated her daily, with illogical demands when she worked for him stationed in Albuquerque, New Mexico.  This was in 1987.  The Veteran believes that she spent at least 6 years under the command of a Robert Duffner.  She describes the man as being aggressive, illogical, demanding, and sometimes unpredictable."  

The Veteran's period of active duty ended in September 1987.  She asserts that the stressor of working for a demanding commander began in 1987 and continued for 6 years.  She was not on active duty during the period of time of this alleged psychological stressor.  Accordingly, she either served under this commander in a reserve status, not active duty status, for six years, or she was employed as a civilian with this individual as her boss during this period of time.  Additional clarification is required.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have her provide a complete employment history for her federal civilian employment including dates, locations and duties.  Specifically, have her clarify the nature of her professional relationship with Robert Duffner.

2.  Then, the Veteran should be accorded a VA psychiatric examination.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, the examiner should try to reconcile the diagnoses and should specify which symptoms are associated with each.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  

The examiner should review the Veteran's full employment history including her long-term civilian employment with the military.  The examiner should elicit from the Veteran the nature of her employment during the six year period of time she claims she was exposed to working for an abusive boss.  Specifically, ascertain if the boss in question was her boss as a civilian military employee, or her commanding officer during her reserve service.  If it is determined that the abusive boss in question was the Veteran's reserve commanding officer, the examiner should offer an opinion as to whether such an environment, with discrete periods of short-term reserve duties, as opposed to full-time employment or military service, could be the cause of any currently diagnosed psychiatric disability.  

The examiner is also informed that records dated in 1992 have been submitted and imply that the abusive boss in question was a civilian boss, and that the Veteran had an abusive home environment with her husband.  

All necessary special studies or tests including psychological testing are to be accomplished.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The diagnosis should be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

3.  Following completion of the above actions, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the medical examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


